
	

114 HR 1949 : National Liberty Memorial Clarification Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1949
		IN THE SENATE OF THE UNITED STATES
		September 17, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for the consideration and submission of site and design proposals for the National
			 Liberty Memorial approved for establishment in the District of Columbia.
	
	
 1.Short titleThis Act may be cited as the National Liberty Memorial Clarification Act of 2015. 2.Compliance with certain standards for commemorative works in establishment of National Liberty MemorialSection 2860(c) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 40 U.S.C. 8903 note) is amended by striking the period at the end and inserting the following: , except that, under subsections (a)(2) and (b) of section 8905, the Secretary of Agriculture, rather than the Secretary of the Interior or the Administrator of General Services, shall be responsible for the consideration of site and design proposals and the submission of such proposals on behalf of the sponsor to the Commission of Fine Arts and National Capital Planning Commission..
		
	Passed the House of Representatives September 16, 2015.Karen L. Haas,Clerk
